Cole, J.
Tbe only ground relied on in tbis court to sustain tbe order made in tbe court below, dismissing tbe appeal, is tbat tbe bond was never approved by tbe county judge, nor bis approval tbereon indorsed in writing witbin sixty days, as required by section 23, cb. 117, E. S. It is claimed tbat tbis provision requires tbat tbe bond given on appeal from an order or judgment of tbe county court shall be examined and approved by tbe county judge, and bis approval thereof indorsed tbereon in writing and signed by such judge, otherwise tbe bond is not good. Section 23, however, we think, relates to those bonds which are given to tbe county judge, or in wbicb be is named as obligee, and does not refer to the appeal bond given tbe adverse party under section 25 of tbis chapter. In many cases tbe statutes require tbat bonds given by executors, administrators and guardians shall be given to tbe judge of tbe county court; and in those cases tbe bonds undoubtedly must be examined and approved by tbe county judge, and bis approval should be indorsed tbereon in writing, and signed by him. These formalities in tbe execution of tbis class of bonds are doubtless intended to protect tbe interests of third persons whose names do not appear in those instruments. Hence tbe reason for requiring tbat these bonds, given to tbe county judge as obligee for tbe benefit of others, should be approved by him as required by section 23. But tbe appeal bond given under section 25 runs to tbe adverse party, who can except to tbe sufficiency of tbe sureties, if they are not considered re*311sponsible. And when no exception is taken by tbe adverse party to tbe sufficiency of tbe sureties, and tbe county judge receives tbe appeal bond without objection, and places it with tbe appeal papers, this will be regarded as a sufficient approval under section 25.
By the Court. — Tbe order of tbe circuit court dismissing tbe appeal is reversed, and tbe cause remanded for further proceedings according to law.